NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4501-18T3

MIA MOORE SEALS,
individually and on behalf
of minor child, O.S.,

          Plaintiff-Appellant,

v.

THE PINGRY SCHOOL,
BOARD OF TRUSTEES,
JEFFREY EDWARDS,
NATHANIEL CONARD,
OLAF WECKESSER, DENISE
BROWN-ALLEN, JAKE ROSS,
and TIMOTHY LEAR,

     Defendants-Respondents.
___________________________

                   Submitted April 28, 2020 – Decided July 6, 2020

                   Before Judges Yannotti, Hoffman and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-1940-18.

                   Mia Moore Seals, appellant pro se.
            Venable LLP, attorneys for respondents (Patrick J.
            Boyle and Allison Brooke Gotfried, on the brief).

PER CURIAM

      Plaintiff Mia Moore Seals appeals from a May 10, 2019 order granting

defendants' motion to dismiss. After a review of the contentions in light of the

record and applicable principles of law, we affirm.

      Plaintiff and her ex-husband, Clarence, have two sons who attended The

Pingry School (Pingry).1 Evan, the oldest son, attended the private school from

kindergarten until he graduated high school in June 2015. O.S. (Ollie)2 was a

student at Pingry from kindergarten until the start of his sophomore year in

September 2016. Pingry requires parents to sign a renewal contract each year.

      Beginning in 2012, the Seals were involved in a contentious divorce.

Plaintiff left the family home with the two children in April 2012. During Evan's

senior year, he refused to inform Pingry what college he had chosen to attend,

because he did not want his father to know. As a result, Pingry refused to release

Evan's transcripts and he did not attend his graduation.



1
  The other defendants held administrative positions at Pingry during these
events.
2
  We use initials and a pseudonym to protect the minor's privacy. R. 1:38-
3(d)(13).
                                                                          A-4501-18T3
                                        2
      In July 2015, Villanova University contacted Evan requesting his

transcripts. When Pingry would not release the documents to him, Evan filed a

complaint in the Chancery Division of the Essex County Superior Court.

Although the university accepted a photocopy of an unofficial transcript, the

litigation continued for several more months. In October 2015, the court ordered

Pingry to provide Evan with his diploma and transcripts.

      Ollie was to begin high school in September 2015; however, the Seals

could not agree as to whether he should begin at a new school or continue at

Pingry. In May 2015, Pingry sent plaintiff a de-enrollment letter regarding Ollie

because the 2015-2016 renewal contract, due in March 2015, had not been

signed. Plaintiff did not want Ollie to attend Pingry because of the issues Evan

had experienced with the school. Clarence wanted Ollie to continue attending

Pingry because of the education and opportunities it offered.

      Therefore, in August 2015, the family court conducted a hearing to

determine whether it was in Ollie's best interests to attend Pingry or another

school. On August 12, 2015, the family court ordered Ollie to attend Pingry for




                                                                         A-4501-18T3
                                       3
the upcoming school year and appointed Clarence the "educational parent" with

whom Pingry would communicate and correspond. 3

      Ollie's grades were poor during the 2015-2016 school year. According to

plaintiff, Ollie also became depressed. On September 7, 2016, the first day of

Ollie's sophomore year, he left the school. He sent the Headmaster, defendant

Nathaniel Conard, the following email:

            The conditions that I am being put under are
            tremendously hurtful and malicious. I struggled last
            year academically and I refuse to allow myself to go
            through that again. I need to be somewhere I don't have
            to worry about the disgraceful situation I am being put
            under. I won't be attending any classes, and would like
            for this not to become a large spectacle, but if need be,
            I will indeed make it one. Please remove yourself from
            the already damaging situation you have put me in and
            stop this craziness immediately. I cannot attend a
            school that allows and participates in destructive
            behavior and I will be leaving this school, one way or
            another.

      Plaintiff initiated the present lawsuit individually and on behalf of Ollie

in September 2018. When defendants moved to dismiss the complaint for failure

to state a claim under Rule 4:6-2(e), plaintiff opposed the motion and cross-

moved for leave to file an amended complaint. The court granted plaintiff's



3
  Pingry's representatives testified they would only re-enroll Ollie if Clarence
was the "educational parent."
                                                                         A-4501-18T3
                                       4
cross- motion. In an amended complaint filed in January 2019, plaintiff alleged:

(1) breach of contract; (2) breach of the covenant of good faith and fair dealing;

(3) negligence; (4) intentional infliction of emotional distress; and (5) vi olation

of the New Jersey Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to 10:5-

49.

      Defendants again moved to dismiss the complaint for failure to state a

claim under Rule 4:6-2(e). Defendants argued the claims were barred by the

statute of limitations as the events described in the complaint occurred more

than three years earlier. Defendants also asserted plaintiff's allegations lacked

factual support. For instance, there was no contract between the parties and

therefore there could be no breach of contract or breach of covenant of fair

dealing claims. According to defendants, there were only conclusory statements

regarding the intentional infliction of emotional distress and LAD claims.

      In an oral decision issued May 9, 2019, the court granted defendants'

motion. The court initially concluded all the claims were subject to a two-year

statute of limitations and were therefore barred.         Nonetheless, the court

proceeded to address the asserted causes of action and found the claims were

factually deficient.

      The court stated:


                                                                            A-4501-18T3
                                         5
                   It is . . . clear from a liberal reading of plaintiff's
            complaint that she seeks to hold [Pingry] responsible
            for the way she believes she and her . . . children were
            treated. This is evident from the long history recounted
            in the complaint . . . .

                  Especially telling is her recitation of the events
            surrounding her older son, Evan's, experience at
            [Pingry]. He is an adult and not a party to this suit.

                  ....

                  Plaintiff . . . references the August 25, 2015 re-
            enrollment letter which agreed to accept [Ollie] if
            [plaintiff] was removed from his education.

                   As defendant[s] note[] in their papers, plaintiff
            makes no mention of the fact that [Ollie] was compelled
            to attend [Pingry] pursuant to the August 12, 2015 order
            [of the family court].

                  Also in that same order, . . . Clarence . . . was
            named . . . the [Pingry] education parent. [P]laintiff
            cannot now use Pingry's actions in complying with a
            valid court-issued order to form the basis for her claims
            against [Pingry].

The court found many of the allegations in the complaint arose out of the Seals'

contentious divorce and were not actionable against defendants.

      In addressing the breach of contract claim, the court noted plaintiff 's

allegations that defendants breached a contract by denying her "material

information and access to discussions pertaining to her children" and "denying

both children the educational experience and support reasonably expected . . . ."

                                                                             A-4501-18T3
                                          6
However, the court found there was no contract in existence between the parties

and plaintiff had not established the violation of any contractual obligation. As

a result, the claims for breach of the covenant of good faith and fair dealing

failed as well.

      In turning to plaintiff's negligence claim, the court found plaintiff had not

articulated a "cognizable tort duty under the law." The court similarly concluded

that plaintiff had not established a claim for intentional infliction of emotional

distress or a violation of the LAD. In discussing the LAD claim, the court stated:

             Plaintiff only pled that she was a member of a protected
             class and that racial discrimination was more likely
             than not a motivating cause of [Pingry's] actions. She
             did not allege facts sufficient to suggest the school's
             actions were attributable to either her or her son's race.

      On appeal, plaintiff argues the court erred in (1) dismissing the complaint

with prejudice; (2) denying the existence of a contract; (3) misapplying the

statute of limitations; (4) concluding Pingry did not owe her or Ollie a duty; (5)

finding the continuing violation theory did not apply; and (6) denying the LAD

claims.4


4
  Plaintiff did not address the dismissal of her intentional infliction of emotio nal
distress claim in her appellate brief. As a result, we deem the issue waived on
appeal. See Dempsey v. Alston, 405 N.J. Super. 499, 519 (App. Div. 2009)
(citing Weiss v. Cedar Park Cemetery, 240 N.J. Super. 86, 102 (App. Div.
1990)).
                                                                             A-4501-18T3
                                         7
      We review de novo a trial court's determination of a motion to dismiss

under Rule 4:6-2(e). Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo,

Hyman & Stahl, P.C., 237 N.J. 91, 108 (2019) (citing Stop & Shop Supermarket

Co. v. Cty. of Bergen, 450 N.J. Super. 286, 290 (App. Div. 2017)). "[N]o

deference [is owed] to the trial court's legal conclusions." Ibid. (citing Rezem

Family Assocs., LP v. Borough of Millstone, 423 N.J. Super. 103, 114 (App.

Div. 2011)).

      "[O]ur inquiry is limited to examining the legal sufficiency of the facts

alleged on the face of the complaint." Printing Mart-Morristown v. Sharp Elecs.

Corp., 116 N.J. 739, 746 (1989) (citing Rieder v. State Dep't of Transp., 221
N.J. Super. 547, 552 (App. Div. 1987)). Like the trial court, we "search[] the

complaint in depth and with liberality to ascertain whether the fundament of a

cause of action may be gleaned even from an obscure statement of claim,

opportunity being given to amend if necessary." Ibid. (quoting Di Cristofaro v.

Laurel Grove Mem'l Park, 43 N.J. Super. 244, 252 (App. Div. 1957)). We

accord plaintiff "every reasonable inference of fact." Ibid. (citing Indep. Dairy

Workers Union v. Milk Drivers Local 680, 23 N.J. 85, 89 (1956)).

      Mindful of these principles, we turn to plaintiff's claims. We begin with

the breach of contract cause of action. "To prevail on a breach of contract claim,


                                                                          A-4501-18T3
                                        8
a party must prove a valid contract between the parties, the opposing party's

failure to perform a defined obligation under the contract, and the breach caused

the claimant to sustain[] damages." EnviroFinance Grp., LLC v. Envtl. Barrier

Co., 440 N.J. Super. 325, 345 (App. Div. 2015) (citing Murphy v. Implicito, 392
N.J. Super. 245, 265 (App. Div. 2007)).

      Plaintiff alleged she signed renewal contracts each year with Pingry.

However, the final contract she executed was in March 2014 for the 2014-2015

school year. She did not sign the contract sent to her in March 2015 pertaining

to Ollie's enrollment for the 2015-2016 school year.         Moreover, plaintiff

objected to Ollie attending Pingry for high school and was litigating the issue in

the family court in August 2015.

      Plaintiff has not established a contract existed between she and Pingry or

that Pingry failed to perform a defined contractual obligation.        Therefore,

plaintiff cannot sustain her breach of contract claim or the related breach of

covenant of good faith and fair dealing claim.

      Plaintiff also asserted a negligence claim against defendants, alleging the

following:

             Schools are held to a high standard of care and have a
             duty to treat students fairly and subject them to rules
             and policies that are fair and consistent for everyone.
             Schools also have a duty to engage honestly with

                                                                          A-4501-18T3
                                        9
            parents to promote the well-being and dignity of their
            children.

      "To sustain a cause of action for negligence, a plaintiff must establish four

elements: '"(1) a duty of care, (2) a breach of that duty, (3) proximate cause, and

(4) actual damages."'" Townsend v. Pierre, 221 N.J. 36, 51 (2015) (citations

omitted). The allegations in the complaint do not support a cognizable tort

claim.

      Further, even assuming a duty existed, plaintiff failed to demonstrate any

duty was breached by defendants. As noted by the trial court, "Pingry's actions

were guided by [Clarence], who was . . . the court-appointed authority with

respect to [Ollie's] education."

      Plaintiff also contends it was error to dismiss her LAD claims. In her

complaint she alleged that she and Ollie are black and enjoy a protected status.

And that "[r]acial discrimination was more likely than not a motivating cause of

[the] adverse actions detailed throughout th[e] [c]omplaint."

      In dismissing the LAD claim, the court found plaintiff "did not allege facts

sufficient to suggest the school's actions were attributable to either her or her

son's race." We agree. Conclusory statements, without supporting evidence,

are insufficient to sustain a LAD claim. Mandel v. UBS/PaineWebber, Inc., 373
N.J. Super. 55, 79 (App. Div. 2004).

                                                                           A-4501-18T3
                                       10
        Plaintiff contends the court erred in dismissing the complaint with

prejudice. We disagree. Plaintiff was afforded the opportunity to amend her

initial pleading. However, for the reasons stated, the amended complaint is

deficient. Because plaintiff did not cure the defects contained in the original

amended pleading and has not alleged facts to support cognizable causes of

action, the court did not abuse its discretion in dismissing the complaint with

prejudice. See Johnson v. Glassman, 401 N.J. Super. 222, 246-47 (App. Div.

2008).5

        Affirmed.




5
    In light of our decision, we need not address the statute of limitations issue.
                                                                             A-4501-18T3
                                         11